DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/8/19 and 9/8/20 were filed on 8/8/19 and 9/8/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
	The drawings filed on 11/11/19 are accepted by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 8, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose et al (JP 2016-066508 A).
Regarding claims 1 and 4, Hirose et al discloses a secondary battery comprising: a positive electrode; a negative electrode; and an electrolytic solution, wherein the negative electrode includes a silicon-based active material (first negative electrode active substance), natural graphite (second negative electrode active substance), and a negative electrode binder that contains polyvinylidene fluoride; wherein the silicon-based active material includes a central portion containing a material containing silicon (Si) as a constituent element, and a carbon coating (covering portion) provided on a surface of the central portion and containing a polyacrylic acid (salt compound) and carbon particles (conductive substance); wherein examples of the polyacrylic acid include lithium polyacrylate and sodium polyacrylate ([0044],[0075],[0134],[0136], [0140],[0166]).  
Regarding claim 6, Hirose et al also discloses carbon material includes carbon- 162 – nanotubes ([0054]).   
Regarding claim 8, Hirose et al also discloses a ratio of a weight of the carbon material contained in the carbon coating as the conductive substance to a weight of the central portion that is 5% by weight ([0134]).
Regarding claims 17-20, Hirose et al also discloses electronic devices, electric tools, and electric vehicles using the secondary battery ([0058]).  In addition, the Office takes the position that “a battery pack comprising the secondary battery, a control unit that controls an operation of the secondary battery, a switch unit that switches the operation of the secondary battery in accordance with an instruction of the control unit”, .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (JP 2016-066508 A) in view of Cui et al (US 2015/0099187).  The Hirose reference is applied to claim 1 for reasons stated above.  
	However, Hirose et al does not expressly teach negative electrode that includes a plurality of first negative electrode active substances, and further includes composite grain formed by bringing the plurality of first negative electrode active substances into close contact with each other (claim 2); wherein a specific surface area of the composite grain is 0.1 m2/g or more and 10 m2/g or less (claim 3).  
	Cui et al discloses a secondary structure for Si anodes that includes secondary particle (composite grain), wherein a specific surface area for the secondary particles can be no greater than 10 m2/g, or no greater than 5 m2/g ([0046]).
2/g or less in order to utilize micron-sized secondary structure that makes it easier to maintain electrical contact and to provide a well-defined internal void space that allows the Si particles to expand without altering the secondary particle morphology ([0046]).
Regarding claim 15, Cui et al also discloses coating Si particles with conductive materials such as a metal material that contains at least one type of copper (Cu), and nickel (Ni) ([0049],[0062]).  
Regarding claim 16, Hirose et al already discloses a ratio of a weight of the carbon material contained in the carbon coating as the conductive substance to a weight of the central portion that is 5% by weight ([0134]).  Therefore, one of ordinary skill in the art would have recognized that 5% by weight of conductive substance can also correspond to the amount of metal material.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (JP 2016-066508 A).  The Hirose reference is applied to claim 1 for reasons stated above.  
	However, Hirose et al does not expressly teach a ratio W1 of a weight of the salt compound contained in the covering portion to a weight of the central portion that is 0.1% by weight or more and less than 20% by weight.  
In re Boesch, 205 USPQ 215 (CCPA 1980).  The amount of the salt compound contained in the covering portion is a result effective variable of optimizing the amount of binder to adhere the carbon particles to the surface of the silicon compound ([0044],[0045] of Hirose).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).

Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (JP 2016-066508 A) in view of Tanaka et al (JP 2013-243117 A).  The Hirose reference is applied to claim 6 for reasons stated above.  
	However, Hirose et al does not expressly teach an average tube diameter of the carbon nanotubes is 1 nm or more and 300 nm or less (claim 7); wherein the carbon material contains single-walled carbon nanotubes (claim 9); wherein an average tube diameter of the single-walled carbon nanotube is 0.1 nm or more and 5 nm or less (claim 10); wherein a ratio W2 of a weight of the carbon material contained in the covering portion as the conductive substance to a weight of the central portion is 0.001% by weight or more and less than 1% by weight (claim 11).

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Hirose Si-based active material to include single-walled carbon nanotubes, wherein an average tube diameter of the single-walled carbon nanotube is 2 nm in order to utilize carbon nanotubes that shrink in volume due to the presence of conduction ions in the vicinity of the inside or outside of the carbon nanotubes, thereby suppressing the volume change of the active material layer due to charging and discharging ([0014]).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (JP 2016-066508 A) in view of Kurita et al (US 2019/0334162).  The Hirose reference is applied to claim 1 for reasons stated above.  
	However, Hirose et al does not expressly teach carbon material that contains a fibrous carbon material, wherein an average fiber diameter of the fibrous carbon material is 0.1 nm or more and 50 nm or less, wherein the negative electrode includes a plurality of first negative electrode active substances, wherein the plurality of first negative electrode active substances are connected to each other via a plurality of connection portions which extend between the plurality of first negative electrode active substances to form a three-dimensional network structure, and wherein each of the plurality of connection portions extends between the plurality of first negative electrode 
	Kurita et al discloses a negative electrode comprising a granular composite material (first negative electrode active substance) containing particles (A); particles (B) (graphite); carbon fibers (C) (conductive substance); and polymer (D) (salt compound); wherein examples of particles (A) include Si in which a plurality of fine particles aggregate with each in the form of secondary particles which inherently form a three-dimensional network structure; wherein examples of the carbon fibers (C) include carbon nanotubes, wherein the average fiber diameter of the carbon fibers is 7 nm or more and 20 nm or less; wherein the amount of carbon fiber in the granular composite is 0.5 parts by mass or more and 5 parts by mass or less with respect to 100 parts by mass of the total amount of the particles (A) (first negative electrode active substance) and particles (B) (graphite / second negative electrode active substance); wherein examples of polymer (D) include carboxymethyl cellulose and the amount of polymer 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Hirose Si-based active material to include carbon material that contains a fibrous carbon material, wherein an average fiber diameter of the fibrous carbon material is 7 nm or more and 20 nm or less, wherein the negative electrode includes a plurality of first negative electrode active substances, wherein the plurality of first negative electrode active substances are connected to each other via a plurality of connection portions which extend between the plurality of first negative electrode active substances to form a three-dimensional network structure, and wherein each of the plurality of connection portions extends between the plurality of first negative electrode active substances, and includes a fiber portion containing the fibrous carbon material, and a protective portion provided on a surface of the fiber portion and containing the salt compound; wherein the fibrous carbon material contains at least one type of carbon nanotubes, carbon nanofibers, and single-walled carbon nanotubes; wherein a ratio W1 of a weight of the salt compound contained in the covering portion to a weight of the central portion and a ratio W2 of a weight of the fibrous carbon material contained in the covering portion as the conductive substance to the weight of the central portion satisfy W1/W2 < 200 in order to utilize carbon fibers that are easily dispersed by untangling the fibers one by one and are easily produced by a catalyst supporting method ([0094]), thereby significantly reducing an electrical .

Claims 1, 4-6, 8, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al (WO 2017/026269 A1) using (US 2018/0145312) as an equivalent English translation, in view of Hashimoto et al (JP 2016-024879 A).  
Regarding claims 1, 4, 6, and 8, Koike et al discloses a secondary battery comprising: a cathode (positive electrode); an anode (negative electrode); and an electrolytic solution, wherein the anode includes a first anode active material “200” (first negative electrode active substance), a second anode active material “300” (second negative electrode active substance), and an anode binder (negative electrode binder) that includes one or more of polyvinylidene fluoride, polyimide, and aramid; wherein the first anode active material includes a first central portion “201” including a silicon-based material, and a first coating portion “202” (covering portion) provided on a surface of the first central portion and includes one or both of a polyacrylate salt (salt compound) and carboxymethylcellulose salt (salt compound); wherein the second anode active material 
	However, Koike et al does not expressly teach a covering portion containing a conductive substance, wherein the conductive substance contains at least one of a carbon material and a metal material (claim 1); wherein the carbon material includes at least one type of carbon nanotubes, carbon nanofibers, carbon black, and acetylene black (claim 6); wherein a ratio of a weight of the carbon material contained in the covering portion as the conductive substance to a weight of the central portion that is 0.1% by weight or more and less than 15% by weight (claim 8).
	Hashimoto et al discloses a composite of SiOx and carbon material (first negative electrode active substance) in which the surface of SiOx is coated with a carbon material, wherein examples of the carbon material include carbon nanotubes, carbon fibers, carbon black, and acetylene black; wherein the amount of carbon material is preferably 5 parts by mass or more ([0069],[0073],[0074]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Koike first anode active material to include a covering portion containing a conductive substance, wherein the conductive substance contains a carbon material, wherein the carbon material includes at least one type of carbon nanotubes, carbon nanofibers, carbon black, and acetylene black, wherein a ratio of a weight of the carbon material contained in the covering portion as the 
	Regarding claim 5, Koike et al also discloses a ratio of the first coating portion (salt compound) to a weight of the first central portion that is less than 20 wt% ([0101]).
	Regarding claim 17, Koike et al also discloses a battery pack comprising the secondary battery; a controller “121” (control unit) that controls an operation of the secondary battery; and a switch section “122” (switch unit) that switches the operation of the secondary battery in accordance with an instruction of the control unit ([0306]).
	Regarding claim 18, Koike et al also discloses an electric vehicle comprising: the secondary battery; a conversion section (conversion unit) that converts power supplied from the secondary battery into a driving force; a motor (driving unit) that performs driving operation in accordance with the driving force; and a controller (control unit) that controls an operation of the secondary battery ([0326]).
	Regarding claim 19, Koike et al also discloses an electric tool comprising: the secondary battery; and a drill section (movable portion) to which power is supplied from the secondary battery ([0339]).
	Regarding claim 20, Koike et al also discloses an electronic apparatus (electronic device) comprising the secondary battery as a power supply source ([0299]).

Claims 2, 3, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al in view of Hashimoto et al as applied to claim 1 above, and further in view of Cui et al (US 2015/0099187).    
Regarding claims 2 and 3, Koike et al as modified by Hashimoto et al does not expressly teach negative electrode that includes a plurality of first negative electrode active substances, and further includes composite grain formed by bringing the plurality of first negative electrode active substances into close contact with each other (claim 2); wherein a specific surface area of the composite grain is 0.1 m2/g or more and 10 m2/g or less (claim 3).  
	Cui et al discloses a secondary structure for Si anodes that includes secondary particle (composite grain), wherein a specific surface area for the secondary particles can be no greater than 10 m2/g, or no greater than 5 m2/g ([0046]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Koike/Hashimoto first anode active material to include composite grain formed by bringing the plurality of Si-based active material particles into close contact with each other, wherein a specific surface area of the composite grain is 10 m2/g or less in order to utilize micron-sized secondary structure that makes it easier to maintain electrical contact and to provide a well-defined internal void space that allows the Si particles to expand without altering the secondary particle morphology ([0046]).
Regarding claims 15 and 16, Cui et al also discloses coating Si particles with conductive materials such as a metal material that contains at least one type of copper (Cu), and nickel (Ni) ([0049],[0062]).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Koike/Tanaka/Cui first anode active material to include a ratio of a weight of the metal material contained in the covering portion as the conductive substance to a weight of In re Boesch, 205 USPQ 215 (CCPA 1980).  The amount of metal material contained in the covering portion is a result effective variable of optimizing the electrical conductivity of the Si particles.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).

Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al in view of Hashimoto et al as applied to claim 6 above, and further in view of Tanaka et al (JP 2013-243117 A).    
	However, Koike et al as modified by Hashimoto et al does not expressly teach an average tube diameter of the carbon nanotubes is 1 nm or more and 300 nm or less (claim 7); wherein the carbon material contains single-walled carbon nanotubes (claim 9); wherein an average tube diameter of the single-walled carbon nanotube is 0.1 nm or more and 5 nm or less (claim 10); wherein a ratio W2 of a weight of the carbon material contained in the covering portion as the conductive substance to a weight of the central portion is 0.001% by weight or more and less than 1% by weight (claim 11).
	Tanaka et al discloses active material particles (first negative electrode active substance) containing Si and a carbon material that is a carbon nanotube, particularly a single-wall carbon nanotube, wherein the outer side of the cylinder (average tube diameter) formed by the carbon nanotubes is 2 nm ([0013],[0014]).
.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al in view of Hashimoto et al as applied to claim 1 above, and further in view of Kurita et al (US 2019/0334162).  
	However, Koike et al as modified by Hashimoto et al does not expressly teach carbon material that contains a fibrous carbon material, wherein an average fiber diameter of the fibrous carbon material is 0.1 nm or more and 50 nm or less, wherein the negative electrode includes a plurality of first negative electrode active substances, wherein the plurality of first negative electrode active substances are connected to each other via a plurality of connection portions which extend between the plurality of first negative electrode active substances to form a three-dimensional network structure, and wherein each of the plurality of connection portions extends between the plurality of first negative electrode active substances, and includes a fiber portion containing the fibrous carbon material, and a protective portion provided on a surface of the fiber portion and containing the salt compound (claim 12); wherein the fibrous carbon material contains at least one type of carbon nanotubes, carbon nanofibers, and single-
	Kurita et al discloses a negative electrode comprising a granular composite material (first negative electrode active substance) containing particles (A); particles (B) (graphite); carbon fibers (C) (conductive substance); and polymer (D) (salt compound); wherein examples of particles (A) include Si in which a plurality of fine particles aggregate with each in the form of secondary particles which inherently form a three-dimensional network structure; wherein examples of the carbon fibers (C) include carbon nanotubes, wherein the average fiber diameter of the carbon fibers is 7 nm or more and 20 nm or less; wherein the amount of carbon fiber in the granular composite is 0.5 parts by mass or more and 5 parts by mass or less with respect to 100 parts by mass of the total amount of the particles (A) (first negative electrode active substance) and particles (B) (graphite / second negative electrode active substance); wherein examples of polymer (D) include carboxymethyl cellulose and the amount of polymer (D) is 10 parts by mass or more and 100 parts by mass or less with respect to 100 parts by mass of particles (A); wherein a ratio of a weight of the salt compound to a ratio of a weight of the carbon fiber is inherently less than or equal to 200 ([0048],[0071],[0093], [0094],[0110],[0115],[0120]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/T.S.C/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729